Citation Nr: 0843586	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-38 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of a traumatic head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1978.  In May 2008, the Board of Veterans' Appeals (Board) 
denied service connection for a heart condition and remanded 
the issue on appeal to the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida for 
additional development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2008, and a transcript of the hearing is of record.


FINDING OF FACT

The veteran does not have multi-infarct dementia associated 
with brain trauma.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a traumatic head injury are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 8045-9304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in August 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Service connection was subsequently granted for traumatic 
head injury by rating decision in November 2005.  

Although the veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating 
for traumatic head injury, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Consequently, the appropriate notice has 
been given in this case with respect to the increased rating 
claim.  

In accordance with the requirements of VCAA, the August 2005 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  



In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a May 2008 letter that an effective date would be 
assigned if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in June 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
omission is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

A November 2005 rating decision granted service connection 
for post-traumatic head injury syndrome with cerebellar 
atrophy and calcification and assigned a 10 percent rating 
effective July 29, 2005.  The veteran's residuals of a 
traumatic head injury are rated as brain disease due to 
trauma in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

Purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain are rated under the diagnostic 
codes specifically dealing with such disabilities, with 
citation a hyphenated diagnostic code (e.g. 8045-8207).

Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The evidence shows that the veteran has long complained of 
headaches as a residual of his service-connected head injury.  
On VA examination in October 2005, it was reported that a CT 
of the head was considered normal.  The impression was post-
traumatic head injury syndrome.

In response to the May 2008 Board remand, the veteran 
underwent VA brain and psychiatric evaluations in June 2008.  
It was noted on brain evaluation that brain MRIs in September 
2004 and June 2005 showed right cerebellar asymmetry with 
benign calcification.  The examiner did not find any 
functional motor impairment, although he did note a staggered 
gait for a few steps when changing positions and some balance 
problems.  The veteran's recent and immediate memory was 
described on psychiatric examination as mildly impaired.  The 
psychiatric examiner found that the veteran's performance on 
a global measure of cognitive ability was above the cutoff 
normally used to screen for cases of dementia.  The examiners 
concluded that the veteran did not have multi-infarct 
dementia associated with brain trauma.

The examination and treatment reports on file, which are 
dated from June 2005 to June 2008, are negative for any 
objective findings of chronic, identifiable, neurologic 
pathology such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis.

Because the residuals of the veteran's traumatic head injury 
are primarily subjective in nature, the currently assigned 10 
percent rating is the highest schedular rating available for 
that disability.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Accordingly, entitlement to an increased schedular rating is 
denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of traumatic head 
injury.
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual (Manual 
Rewrite) pt. III, subpart iv, ch. 6, sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for this disability.

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 
1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step - a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

A further review of the record discloses that the 
manifestations of the veteran's residuals of traumatic head 
injury, which involve his subjective complaints, are 
contemplated by the regular schedular standards.  Moreover, 
the evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
residuals of traumatic head injury.  38 C.F.R. § 3.321(b)(1) 
(2008).  

While disability ratings are not job specific, they represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. 38 C.F.R. § 4.1 
(2008).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations of illnesses proportionate to 
the severity of the several grades of disability.  Id.  
Absent competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R.§ 3.321(b)(1).


ORDER

An initial evaluation in excess of 10 percent for service-
connected residuals of head trauma is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


